Buchanan, V. C.
The wife’s petition is for divorce from bed and board on the ground of adultery. The husband counter-claims a vinculo, on the ground of adultery, and by another count on the ground of constructive desertion. The husband’s proofs are utterly insufficient, and the counter-claim will be dismissed.
As to the wife petition, I have grave suspicion that the husband may be guilty. As stated at the hearing, however, the proofs are, to my mind, insufficient to warrant the granting of decree, especially in view of the fact that from the length of time and the recklessness with which his relations with the co-respondent were carried on, there should have been no difficulty in presenting adequate proofs of his guilt.
Costs wül be' awarded against defendant.